Citation Nr: 0901125	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1986 to 
September 1990.  He also served in the Mississippi 
Air National Guard from 1990 to 1994, with various periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  As support for his claim, the veteran 
and his spouse also testified at a hearing before RO 
personnel in October 2006.


FINDINGS OF FACT

1.  Although the veteran is currently diagnosed with several 
acquired psychiatric disorders - but not PTSD, there is no 
competent evidence any of these disorders are linked to his 
military service.  There is also no evidence of an acquired 
psychiatric disorder during service or for several years 
thereafter, or of a psychosis within one year after service.  

2.  There is no competent evidence that the veteran is 
currently diagnosed with PTSD in accordance with the 
applicable VA regulation, and the veteran's alleged in-
service stressors are either too vague or are simply not 
verified.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in April 2005, May 
2005, March 2006, September 2006, and November 2006.  Several 
of these letters also contained PTSD questionnaires.  These 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing him about the information 
and evidence not of record that was necessary to substantiate 
his service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the VCAA letters of record provided notice of this previous 
4th element requirement.  

Additionally, the March 2006 letter from the RO further 
advised the veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the veteran all necessary VCAA notice 
prior to initially adjudicating his claim in September 2005, 
the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claim, such that the intended 
purpose of the notice is not frustrated and he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this vein, in the present case, the timing error was 
cured.  After providing the veteran with additional VCAA 
notice throughout 2006, the RO again went back and 
readjudicated the claim in the more recent March and October 
2007 SSOCs.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address 
any additional evidence received in response to the notice.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here, for any error in timing or content of VCAA 
notice.  

As for the duty to assist, the RO has secured his service 
treatment records (STRs), service personnel records (SPRs), 
Air Force Reserve records, Social Security Administration 
(SSA) records, and private medical records as authorized by 
the veteran.  The veteran has not received any treatment at a 
VA medical facility.  However, the veteran has himself 
submitted hearing testimony, stressor statements, lay 
statements from family and friends, and private medical 
evidence.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
acquired psychiatric disorder claim at issue.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  The evidence 
reflects neither an acquired psychiatric disorder disability 
in service, nor a presumptive psychosis within one year of 
service.  Further, there is neither medical evidence 
demonstrating that any current acquired psychiatric disorder 
is linked to service, nor sufficient evidence of continuity 
of symptomatology of such disorder since service.  As to this 
PTSD, a VA medical examination and opinion for PTSD is not 
necessary in this case, because even if a medical opinion 
diagnosed the veteran with PTSD, it would not suffice to 
corroborate the actual occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  As 
service and post-service medical records provide no basis to 
grant the claims, and in fact provide evidence against the 
claims, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulation with Analysis for Acquired 
Psychiatric Disorder 

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as psychoses, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has an acquired psychiatric 
disorder, or in the alternative, PTSD, that stems directly 
from his military service.  The veteran's wife indicates that 
when she met him in 1992 soon after active service, he spoke 
of nightmares and anxiety surrounding violence and death he 
had witnessed during his service.  See wife's lay statement 
dated in March 2006; hearing testimony dated in October 2006.    

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, private and SSA 
treatment records dated from 2000 to 2005 record diagnoses of 
major depression, anxiety disorder, dysthymia, cerebral 
atrophy, alcohol dependence, and polysubstance abuse.  Thus, 
there is sufficient evidence of current psychiatric 
disorders.  Consequently, the determinative issue is whether 
any of these disorders are somehow attributable to the 
veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

However, upon review of the evidence of record, service 
connection for an acquired psychiatric disorder is not 
warranted.  His STRs are entirely negative for any treatment, 
complaint, or diagnosis of an acquired psychiatric disorder.  
38 C.F.R. § 3.303(b).  Thus, the STRs, as a whole, provide 
negative evidence against his acquired psychiatric disorder 
claim.  

Post-service, the evidence as a whole does not show 
continuity of symptomatology of any acquired psychiatric 
disorder since service.  38 C.F.R. § 3.303(b).  In making 
this determination, the Board acknowledges the veteran and 
his spouse's assertions regarding psychiatric symptoms during 
and since his military service, gradually worsening over 
time.  He and his spouse are indeed competent to report such 
symptoms from the time of his military service, including his 
National Guard service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the 
veteran's lay contentions in this case are outweighed by the 
other post-service evidence of record which, as a whole, 
indicates he did not complain about or receive treatment for 
any psychiatric issues until July 2000, when he received 
private inpatient hospitalization for major depression and 
alcohol dependence.  Evidently, this report also mentioned 
that he was treated pre-service in the 1980s for depression 
and alcoholism related to his mother's death, but there was 
no mention of any subsequent in-service or post-service 
manifestations or treatment.  In this regard, there is no 
clear evidence or allegation from the veteran that any 
specific preexisting acquired psychiatric disorder 
permanently worsened during service.  As such, a detailed 
analysis on the basis of aggravation is not warranted here.      

It was noted that he had been in psychiatric outpatient 
therapy beginning in 1999, at least five years after any 
active period of military service.  Private treatment records 
document that he suffered heart attacks and other coronary 
problems in 1993 and 1998, but there were no psychiatric-
related complaints.  In addition, at a June 1995 VA 
examination, the veteran did not relate any symptoms of 
anxiety or depression.  A private neuropsychological 
evaluation dated in October 2003 probatively documents that 
the veteran began to experience significant deficits in his 
cognitive and emotional functioning after experiencing a 
severe hypoxic encephalopathy in June of 1998.  It was 
assessed that the veteran would have difficulty responding to 
psychotherapy due to this post-service trauma, but there was 
absolutely no mention of his military service being a factor.  

The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In essence, the Board affords the 
veteran and his wife's lay statements less probative weight 
in light of the lack of corroborating medical evidence upon 
discharge from service and for years thereafter.  Simply put, 
his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.) 
 
It follows that there is no basis to award service connection 
for an acquired psychiatric disorder based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Likewise, since 
there is no objective indication of a psychosis within one 
year after service, the veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates his current psychiatric 
disorders to his periods of active military service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Absent such evidence of a nexus, service 
connection is not warranted.  

The Board emphasizes that although the veteran is competent 
to report any symptoms of an acquired psychiatric disorder he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his disorders, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The veteran has also been diagnosed with alcohol dependence 
and polysubstance abuse.  See inpatient psychiatric 
hospitalization report dated in July 2000 and private clinic 
record dated in October 2000.  Generally, for claims filed 
after October 31, 1990, service-connected disability 
compensation is precluded for disability that is the result 
of the veteran's willful misconduct or the abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 1110, 1131.  See also 38 C.F.R. §§ 
3.1(n), 3.301.  However, service-connected disability 
compensation may be awarded for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this 
regard, the Federal Circuit cautioned that compensation would 
only result where there was clear medical evidence 
establishing that the alcohol or drug abuse disability was 
caused by a veteran's primary service-connected disability. 
Id.  It also determined that the statute precludes 
compensation in two situations: 1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse. Id.

With regard to his alcohol dependence and polysubstance 
abuse, there is no medical evidence demonstrating that these 
disorders are secondary to any service-connected psychiatric 
disability.  Therefore, compensation may not be paid for his 
alcohol or polysubstance dependence.  38 U.S.C.A. §§ 1110, 
1131. See also 38 C.F.R. §§ 3.1(n), 3.301.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder, so there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulation with Analysis for PTSD 

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  A "clear" diagnosis of 
PTSD is no longer required.  Rather, a diagnosis of PTSD must 
be established in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

VA should only submit a request for corroboration of an in-
service stressor when the in-service stressor is capable of 
being documented, and there is either medical evidence of a 
diagnosis of PTSD or competent lay evidence of persistent or 
recurrent symptoms of PTSD.  See VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 15, Block a.  

The veteran contends that he suffers from PTSD as the result 
of four stressors that occurred during his military service.  
His military occupational specialty (MOS) is listed on his DD 
Form 214s as an aircraft maintenance specialist (i.e., a 
mechanic) in the U.S. Air Force.  First, he states he 
assisted in airlifting the casket of a deceased serviceman to 
a funeral in Texas in March 1993.  Second, he indicates that 
he engaged in combat in November 1993 during a mission 
involving the dropping of food and supplies over Somalia when 
he fired his gun at, and was fired upon by, enemy Somali 
fighters on the ground.  Third, he indicates that in 
September 1991 he was briefly present in Saudi Arabia for 
several weeks during which times Scud missiles were launched.  
Fourth, he indicates that when in Bosnia he witnessed booby 
trapped dead animals on the road.  See his October 2006 
hearing testimony; March 1993 Certificate of Appreciation; 
and June 2006 substantive appeal.  

As to the veteran's assertion that he suffered from a 
stressor due to an instance of combat in Somalia, SPRs and 
National Guard records document that he was deployed to 
Germany and Bosnia at one point, but do indicate that he flew 
in missions over Somalia.  In addition, service records do 
not reflect receipt of medals, badges, wounds, or decorations 
that specifically denote combat with the enemy.  Further, as 
noted above, he served as an aircraft mechanic, an MOS that 
is not indicative of combat.  Overall, the evidence does not 
demonstrate any combat, such that the veteran's lay testimony 
alone cannot be used to corroborate the occurrence of any of 
his alleged stressors.  Thus, the combat presumption in 
connection with PTSD is not for application.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  

Most importantly, however, the claims file also does not 
contain any medical evidence diagnosing PTSD in accordance 
with VA regulation.  38 C.F.R. § 3.304(f).  In fact, although 
private inpatient and outpatient psychiatric records listed 
his diagnoses as major depression, anxiety disorder, 
dysthymia, cerebral atrophy, alcohol dependence, and 
polysubstance abuse, there is no mention of a PTSD diagnosis 
in extensive private and SSA records dated from 1993 to 2005.  
Therefore, his psychiatric symptoms have been attributed to 
other medical diagnoses.  Absent medical evidence of a 
current PTSD diagnosis, service connection simply is not 
possible because there is no present condition to attribute 
to incidents in service, even were the Board to assume for 
the sake of argument they indeed occurred as alleged.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  Simply stated, the Board finds 
that the post-service medical record, overall, provides 
strong evidence against a finding that the veteran has PTSD 
at this time.  

In addition, with regard to his alleged stressors, his 
stressors are either unverifiable or cannot be verified based 
on the information provided by the veteran.  
See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  
Therefore, a referral to the Joint Services Records Research 
Center (JSRRC), formally known as the U.S. Armed Services 
Center for Unit Records Research (USASCURR), is not 
warranted.  In a September 2007 Formal Finding, the RO 
determined there was a lack of information to corroborate his 
alleged stressors.  There is no evidence to confirm he fired 
a weapon in an airplane over Somalia, or that he was involved 
in such a mission.  Although his DD Form 214 confirms that he 
served in the Persian Gulf for two weeks in early September 
1991, there is no evidence he was exposed to a SCUD missile 
attack, or that he witnessed any SCUD casualties.  Further, 
SCUD alerts would not be verifiable through JSRRC data.  In 
such an instance, and as well with the allegation of 
witnessing booby-trapped animals in Bosnia, a credible buddy 
statement from a fellow soldier would be required in order to 
corroborate the alleged stressors.  The veteran has not 
submitted any buddy statement.  Overall, his description of 
the stressful events has been rather vague.  The veteran 
failed to fill out the VA Forms 21-0781 (Statement in Support 
of Claim for Service Connection for PTSD) that were sent to 
him.  It is also unclear how simply being present for the 
airlifting of the casket of a deceased serviceman to a 
funeral in Texas in March 1993 would constitute a traumatic 
event equivalent to a PTSD stressor.  Without more specific 
information, and especially without a current PTSD diagnosis, 
a referral to JSRRC is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD.  
38 U.S.C.A. § 5107(b).  A medical diagnosis of PTSD in 
accordance with DSM-IV is not present in the record, and he 
has not shown an in-service stressor that is verified or 
verifiable based on the information provided. Service 
connection for PTSD is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


